NOTICE
     The text of this opinion can be corrected before the opinion is published in the
     Pacific Reporter. Readers are encouraged to bring typographical or other formal
     errors to the attention of the Clerk of the Appellate Courts:
                         303 K Street, Anchorage, Alaska 99501
                                  Fax: (907) 264-0878
                           E-mail: corrections @ akcourts.gov


           IN THE COURT OF APPEALS OF THE STATE OF ALASKA


ZACHARY ALAN WHISENHUNT,
                                                   Court of Appeals No. A-13240
                          Appellant,              Trial Court No. 4FA-16-00872 CR

                   v.
                                                     OPINION ON REHEARING
STATE OF ALASKA,

                          Appellee.                  No. 2718 — January 21, 2022


            Petition on Rehearing of Appeal from the Superior Court,
            Fourth Judicial District, Fairbanks, Douglas L. Blankenship,
            Judge.

            Appearances: Jane B. Martinez, Law Office of Jane B.
            Martinez, Anchorage, under contract with the Office of Public
            Advocacy, for the Appellant. RuthAnne Beach, Assistant
            Attorney General, Office of Criminal Appeals, Anchorage, and
            Treg R. Taylor, Attorney General, for the Appellee.

            Before: Allard, Chief Judge, and Wollenberg and Terrell,
            Judges.

            PER CURIAM.


            This Court recently issued a memorandum decision in which we affirmed
Zachary Alan Whisenhunt’s convictions for second-degree murder and evidence
tampering.1 But, citing our decision in Phornsavanh v. State, we remanded the case to
the trial court for reconsideration and/or clarification of its ruling on Whisenhunt’s
motion for a new trial on the ground that the jury verdict was contrary to the weight of
the evidence.2
              The State subsequently filed a petition for rehearing, arguing that it was
error for this Court to rely on Phornsavanh because neither party discussed that case in
its briefing. The State also asserts that the standard set out in Phornsavanh constitutes
a “new rule” that should not be applied retroactively.
              As an initial matter, we question the State’s assertion that the standard
discussed in Phornsavanh constitutes a “new rule.” As we explain in this opinion,
Phornsavanh does not create a new standard. Instead, it reaffirms the long-established
trial standard for motions based on the weight of the evidence and corrects problematic
language from our past decisions that has led some trial courts astray.
              Moreover, even if we were to accept the State’s assertion that Phornsavanh
represents a “new rule,” we would nevertheless conclude that Whisenhunt is entitled to
the benefits of that “new rule” under Alaska’s retroactivity jurisprudence.


       Why we question the State’s assertion that the new trial standard discussed
       in Phornsavanh constitutes “a new rule”
              Alaska Criminal Rule 33 authorizes a trial judge to grant a new trial “in the
interest of justice” if the judge finds that a jury verdict is contrary to the clear weight of
the evidence. The authority of a trial judge to grant a new trial based on the weight of




   1
       Whisenhunt v. State, 2021 WL 5108493 (Alaska App. Nov. 3, 2021) (unpublished).
   2
       Id. at *6 (citing Phornsavanh v. State, 481 P.3d 1145, 1157-61 (Alaska App. 2021)).

                                            –2–                                          2718
the evidence existed at common law and has deep historical roots.3 This authority is
grounded in a trial court’s duty to ensure that a miscarriage of justice does not occur. As
one leading treatise explains, “[F]ar from being a denigration or a usurpation of jury trial,
[the judge’s authority to set aside the verdict] has long been regarded as an integral part
of trial by jury as we know it.”4 A trial judge “does not sit to approve miscarriages of
justice,”5 and the authority to grant a new trial based on the weight of the evidence “may
be the only safeguard available against a miscarriage of justice by the jury.”6
               In Amidon v. State, the Alaska Supreme Court contrasted the approach a
trial judge must take in considering a motion for a new trial based on the weight of the
evidence with the approach the trial judge must take in passing upon a motion for
judgment of acquittal:




   3
       See 3 William Blackstone, Commentaries on the Laws of England 387 (1978) (“[I]f
it appears by the judge’s report, certified to the court, that the jury have brought in a verdict
without or contrary to evidence, so that he is reasonably dissatisfied therewith; or if they have
given exorbitant damages; or if the judge himself has misdirected the jury, so that they found
an unjustifiable verdict; for these, and other reasons of the like kind, it is the practice of the
court to award a new, or second, trial.”).
   4
       11 Mary Kay Kane et al., Wright & Miller Federal Practice & Procedure: Civil
§ 2806, at 91 (3d ed. 2012); see also Smith v. Times Pub. Co., 36 A. 296, 309 (Pa. 1897)
(Williams, J., concurring) (“[Jurors] are not, and have never been, independent of the court
of which they are a part, but their verdicts must meet the approval, or at least they must not
offend the sense of justice, of the presiding judge, who, as the late Justice Grier, of the
supreme court of the United States, was fond of saying, was by virtue of his position ‘the
thirteenth juror.’”).
   5
      11 Mary Kay Kane et al., Wright & Miller Federal Practice & Procedure: Civil
§ 2806, at 91 (3d ed. 2012).
   6
      6 Wayne R. LaFave et al., Criminal Procedure § 24.6(d) (4th ed. 2015) (2020-2021
Pocket Part, at 100) (citing State v. Ellis, 453 S.W.3d 889 (Tenn. 2015)).

                                              –3–                                           2718
              Unlike its function in passing upon a motion for judgment of
              acquittal, the trial court, in deciding a motion for new trial on
              the ground that the verdict is contrary to the weight of the
              evidence, may weigh the evidence and determine the
              credibility of witnesses.[7]
Thus, as has previously been recognized in our caselaw, in deciding whether to grant a
new trial based on the weight of the evidence, the trial judge essentially sits as a
“thirteenth juror” — taking an independent and “personal” view of the evidence.8
              However, as our caselaw has also recognized, the “thirteenth juror” analogy
is slightly inapt because it suggests that the trial judge can grant a motion for new trial
simply because they disagree with the jury’s guilty verdict and because they would have
personally voted to acquit if they had been on the jury.9 As is clear in our caselaw —
including in Phornsavanh — that is not the appropriate standard. A motion for a new
trial based on the weight of the evidence should only be granted by a trial court if, in the
trial judge’s independent evaluation, allowing the jury’s verdict to stand would constitute
a miscarriage of justice.
              In other words, the critical question is not whether the trial court merely
disagrees with the jury’s verdict; rather, it is whether the trial court believes that the
verdict is unjust.10    As we have emphasized in numerous cases, including in

   7
        Amidon v. State, 565 P.2d 1248, 1262 (Alaska 1977).
   8
      See Dorman v. State, 622 P.2d 448, 454 (Alaska 1981); Taylor v. State, 262 P.3d 232,
233-34 (Alaska App. 2011); New v. State, 714 P.2d 378, 381-82 (Alaska App. 1986);
Maloney v. State, 667 P.2d 1258, 1267-68 (Alaska App. 1983).
   9
        See Taylor, 262 P.3d at 233-34.
   10
       See Hunter v. Philip Morris USA, Inc., 364 P.3d 439, 448 (Alaska 2015) (“A trial
court should continue to use its discretion to determine whether a verdict is against the
weight of the evidence — not merely whether the trial court disagrees with the verdict — and
                                                                               (continued...)

                                           –4–                                          2718
Phornsavanh, a jury’s verdict is not to be overturned lightly.11 A trial court should grant
a motion for a new trial only in “exceptional circumstances,” such as when there is “a
real concern that an innocent person may have been convicted.”12 As the Second Circuit
explained, “It is only when it appears that an injustice has been done that there is a need
for a new trial ‘in the interest of justice.’”13
              Thus, Phornsavanh stands primarily for the well-established principle that
a trial court should grant a new trial in cases where the court has independently assessed
the evidence and believes that there is a “real concern” that the defendant is innocent.




   10
        (...continued)
whether a new trial is necessary in the interest of justice, that is, to prevent injustice.”
(citations and internal quotation marks omitted)); Sloan v. Atlantic Richfield Co., 541 P.2d
717, 723 n.11 (Alaska 1975).
   11
        See Phornsavanh v. State, 481 P.3d 1145, 1158 (Alaska App. 2021) (citing Hunter,
364 P.3d at 447-48); Taylor, 262 P.3d at 233-34; see also Dorman, 622 P.2d at 454; Amidon,
565 P.2d at 1261-62. See generally 3 Sarah N. Welling et al., Wright & Miller Federal
Practice & Procedure: Criminal § 582, at 443 (4th ed. 2020) (“The power to grant a new
trial [based on the weight of the evidence] should be invoked only in exceptional cases,
where the evidence weighs heavily against the verdict.”).
   12
       Phornsavanh, 481 P.3d at 1159 (quoting United States v. Sanchez, 969 F.2d 1409,
1414 (2d Cir. 1992)); see also United States v. Brennan, 326 F.3d 176, 189 (3d Cir. 2003)
(noting that new criminal trial should be granted “only if [the trial court] believes that there
is a serious danger that a miscarriage of justice has occurred — that is, that an innocent
person has been convicted” (citations and internal quotation marks omitted)); United States
v. Morales, 910 F.2d 467, 468 (7th Cir. 1990) (clarifying that “[i]f the complete record,
testimonial and physical, leaves a strong doubt as to the defendant’s guilt, even though not
so strong a doubt as to require a judgment of acquittal, the [trial] judge may be obliged to
grant a new trial”).
   13
        Sanchez, 969 F.2d at 1414 (quoting Fed. R. Crim. P. 33).

                                             –5–                                           2718
                 Where Phornsavanh departs from our former caselaw is in its disapproval
of our imprecise use of an appellate standard in various published cases, and the
confusion that this lack of precision appears to have generated among some trial judges.
                 In Taylor v. State, we initially described the standard that the trial judge
should use in terms similar to the ones described above — that is, the trial judge must
independently assess the weight of the evidence without deference to the jury’s view and
must then determine whether a new trial is required in the “interest of justice” — i.e., to
prevent injustice.14 But, in explaining the principle that a trial judge should not grant a
motion for a new trial based on the weight of the evidence simply because they disagree
with a verdict, we inadvertently quoted language that described the appellate standard
for reviewing a trial judge’s denial of a motion for a new trial based on the weight of the
evidence rather than the standard that the trial judge should use in the first instance. We
stated:
                 As this Court explained in Howell v. State, 917 P.2d 1202,
                 1212 (Alaska App. 1996), a judge should vacate a jury’s
                 verdict and grant a new trial under Criminal Rule 33 only
                 when the evidence supporting that verdict “[is] so slight and
                 unconvincing as to make the verdict plainly unreasonable and
                 unjust.” Beyond the fact of personal disagreement with the
                 jury’s decision, the judge must further conclude that the
                 evidence is so one-sided that the jury’s contrary view of the
                 case is “plainly unreasonable and unjust.”[15]




   14
          Taylor, 262 P.3d at 233-34.
   15
          Id. at 234.

                                             –6–                                        2718
But, as the supreme court later pointed out in Hunter v. Philip Morris USA, Inc., the
standard cited in Howell was the appellate standard, not the trial court standard.16 The
actual quote from Howell reads:
              [I]n reviewing a trial court’s exercise of discretion upon a
              motion for new trial, [this Court] must examine the record
              and determine whether “the evidence to support the verdict
              was completely lacking or was so slight and unconvincing as
              to make the verdict plainly unreasonable and unjust.” If [this
              Court] find[s] that “there was an evidentiary basis for the
              jury’s decision,” then the denial of a new trial must be
              affirmed.[17]
              We partially recognized our mistake in White v. State, where we vacated
the trial judge’s new trial order and remanded for reconsideration of the motion for a new
trial based on the weight of the evidence because the court had incorrectly used the
appellate standard of “any conceivable evidentiary basis” when deciding the motion.18
In White — as in Phornsavanh — we acknowledged that our past decisions had not been
entirely clear. As we explained in White:
              We concede that the language, “[any] evidentiary basis for
              the jury’s decision,” is repeatedly cited in Alaska appellate
              decisions. But it is not cited as the proper standard for a trial
              judge to employ when deciding whether to grant a new trial.
              Rather, this formulation is the standard that an appellate court
              employs when a litigant challenges a trial judge’s denial of a




   16
        Hunter, 364 P.3d at 448-49.
   17
      Howell v. State, 917 P.2d 1202, 1212 (Alaska App. 1996) (emphasis added) (citations
omitted) (quoting Amidon v. State, 565 P.2d 1248, 1262 n.44 (Alaska 1977)).
   18
        White v. State, 298 P.3d 884, 885-86 (Alaska App. 2013).

                                           –7–                                       2718
               request for a new trial (on the ground that the jury’s verdict
               is against the weight of the evidence).[19]
However, although we recognized the problem with the “any evidentiary basis” appellate
standard in White, we failed to recognize that the other part of the formulation — “that
the jury’s contrary view of the case is plainly unreasonable and unjust” — could also
lead to confusion and possible error.20
               We finally recognized the potential problem of trial judges using the
“plainly unreasonable and unjust” language after the supreme court brought our attention
to the matter in Hunter.21 In Hunter, a civil case, the trial court seized on the “plainly
unreasonable” language and focused its analysis on whether the jury’s verdict was
“reasonable” — i.e., whether any reasonable juror could have reached that outcome —
rather than focusing on whether it was “unjust.”22 As the supreme court pointed out, the
motion for a new trial required the judge to take a “personal” view of the evidence and
determine whether a new trial was required “in the interest of justice.”23 Analyzing the
question in terms of what “reasonable” jurors could decide did not fulfill that




   19
        Id. at 886 (emphasis in original).
   20
        See id. at 885 (quoting Taylor, 262 P.3d at 234).
   21
        Hunter, 364 P.3d at 444-47.
   22
        Id.
   23
      Id. at 449, 452 (quoting Kava v. American Honda Motor Co., Inc., 48 P.3d 1170,
1176-77 (Alaska 2002)).

                                             –8–                                     2718
obligation.24    The court therefore vacated the order and remanded the case for
reconsideration of the new trial motion under the appropriate standard.25
                The same misuse of the “plainly unreasonable and unjust” language
occurred in Phornsavanh. There, the trial judge resolved the defendant’s motion for a
new trial based on the weight of the evidence by referring to what reasonable jurors
could find.26 The judge noted in a footnote that, if the trial had been a bench trial, he
might not have found that the State had proved its case beyond a reasonable doubt.27 But
he did not explain what he meant by that footnote. And, at sentencing, the judge was
adamant that he “want[ed] to make it clear that [his] personal opinion has never been
expressed and will not be.”28
                Because the trial judge’s comments suggested that he may have failed to
independently determine whether the jury’s verdict was unjust, we remanded
Phornsavanh’s case for reconsideration of the motion for a new trial.29 In doing so, we
disavowed our incorrect use of the appellate standard in Taylor because it appeared that
the language used in Taylor and other cases was misleading some trial judges into
believing that the primary question with regard to a motion for a new trial based on the




   24
        Id. at 451.
   25
        Id. at 454.
   26
        Phornsavanh v. State, 481 P.3d 1145, 1158-59 (Alaska App. 2021).
   27
        Id. at 1159.
   28
        Id.
   29
        Id. at 1161.

                                          –9–                                       2718
weight of the evidence was not whether the trial judge believed that the verdict was
“unjust” but instead whether the verdict was “unreasonable.”30
               The trial judge’s order in Whisenhunt raises some of the same concerns that
existed in Phornsavanh and Hunter. The trial judge’s resolution of the motion for a new
trial based on the weight of the evidence states:
               In its preparation, the court has reviewed the exhibits, its
               notes of testimony, and relistened to a considerable amount
               of testimony. The issue for the court is whether the State
               proved its case beyond a reasonable doubt. The court’s
               assessment is that the evidence was insufficient to prove the
               case beyond a reasonable doubt. But the court cannot
               conclude that the evidence is so one-sided that the jury’s
               contrary view of the case is plainly unreasonable and unjust.
               The most compelling evidence is Whisenhunt’s semen on
               Kempski’s belt and under her fingernails and that he denied
               knowing Kempski multiple times which is obviously not true.
               The defense attempted to explain this by arguing that during
               the about 15 minute period at the Holiday station Whisenhunt
               traded drugs for fellatio. The jury reasonably rejected this
               explanation.
               As we stated in our unpublished memorandum, this resolution raises
questions as to whether the trial court “actually exercised its discretion and made an
independent finding about ‘the interest of justice.’”31 As we explained,
               It is possible that the trial court found that the jury’s verdict
               was not unjust, even though the trial court personally
               disagreed with it. But it is also possible that the trial court
               simply deferred to the jury’s verdict because an evidentiary


   30
        Id. at 1159-60.
   31
      Whisenhunt v. State, 2021 WL 5108493, at *7 (Alaska App. Nov. 3, 2021)
(unpublished) (quoting Phornsavanh, 481 P.3d at 1157-59).

                                            – 10 –                                   2718
               basis for that verdict existed. We therefore conclude that a
               remand for clarification is required.[32]
               When we remanded the case, we stated that we were doing so “in light of
the standard set out in Phornsavanh.”33 Given this language, we can see why the State
believed that the Phornsavanh standard constituted a “new rule.” But, as we have just
explained, the Phornsavanh standard is essentially the same discretionary trial court
standard that has always governed motions for new trial based on the weight of the
evidence under Alaska law. The only difference is that the potentially misleading
language from Taylor and its progeny has been disavowed so that there is no confusion
about the trial court’s duty to independently weigh the evidence and determine if a new
trial is needed to prevent a miscarriage of justice.
               We acknowledge that whether the standard set out in Phornsavanh
constitutes a “new rule” for retroactivity purposes is not entirely free from doubt. As this
Court explained in Garhart v. State, “To determine what counts as a new rule, . . . courts
[must] ask whether the rule . . . can be meaningfully distinguished from [the rules]
established by binding precedent at the time [the defendant’s] state court conviction
became final.”34 We then went on to state, “[If] the outcome [was] susceptible [of]
debate among reasonable minds . . . , [the rule should be viewed as] a ‘new rule.’”35
               Here, several factors undermine the Phornsavanh standard’s qualification
as a new rule. Much of the standard reiterates long-held aspects of the law on evaluating

   32
        Id. at *7.
   33
        Id.
   34
       Garhart v. State, 147 P.3d 746, 748 (Alaska App. 2006) (alterations and emphasis in
original) (quoting Wright v. West, 505 U.S. 277, 304 (1992) (O’Connor, J., concurring)).
   35
      Id. at 748 (alterations in original) (quoting Butler v. McKellar, 494 U.S. 407, 415
(1990)).

                                          – 11 –                                       2718
new trial motions: the trial judge sitting as a metaphorical “thirteenth juror,” the court’s
independent weighing of the evidence,36 and the power of these motions to prevent a
miscarriage of justice (such as that occurs when an innocent person is convicted).37
Likewise, we previously recognized in White v. State that statements in prior cases
accepting “any evidentiary basis” for the verdict inappropriately applied an appellate
review standard to the initial evaluation of a new trial motion.38 All of these aspects of
Phornsavanh were controlled by precedent that was binding at the time Whisenhunt’s
new trial motion was decided.
              On the other hand, Phornsavanh did require us to disavow four of our own
recent and contrary precedents.39 When a court overrules binding case law, that is a
strong indication that it is establishing a new rule, even if the result is a reversion to a
standard that applied prior to the overruled decision.40 Nevertheless, there is a fine line
between outright overruling of prior precedent and simple clarification of the law. As


   36
       See, e.g., Dorman v. State, 622 P.2d 448, 454 (Alaska 1981); New v. State, 714 P.2d
378, 381-82 (Alaska App. 1986); Maloney v. State, 667 P.2d 1258, 1267-68 (Alaska App.
1983).
   37
       See Amidon v. State, 565 P.2d 1248, 1261-62 (Alaska 1977); see also Alaska R. Crim.
P. 33; Hunter v. Philip Morris USA, Inc., 364 P.3d 439, 448 (Alaska 2015); Salinas v. State,
373 P.2d 512, 515 n.15 (Alaska 1962); Anderson v. State, 438 P.2d 228, 233 n.16 (Alaska
1968).
   38
        White v. State, 298 P.3d 884, 885-86 (Alaska App. 2013).
   39
       Phornsavanh v. State, 481 P.3d 1145, 1160, 1160 n.45 (abrogating Taylor v. State,
262 P.3d 232, 234 (Alaska App. 2011); White, 298 P.3d at 885-86; Coleman v. State, 407
P.3d 502, 512 (Alaska App. 2017); Adams v. State, 440 P.3d 337, 341 (Alaska App. 2019)).
   40
       See, e.g., Whorton v. Bockting, 549 U.S. 406, 415-17 (2007) (holding that the rule
established in Crawford v. Washington, 541 U.S. 36 (2004) was a “new rule” for retroactivity
purposes, even though it simply returned Confrontation Clause standards back to that which
had prevailed prior to Ohio v. Roberts, 448 U.S. 56 (1980)).

                                          – 12 –                                       2718
one state’s highest court noted, in untangling and clarifying its prior precedents on an
issue, the fact “that ‘some trial courts and members of the bar seemingly have
[mis]construed’ a prior case does not mean that a later decision, setting forth a proper
interpretation, ‘comprise[s] a departure from the law applicable to criminal causes.’”41
Our decision in Phornsavanh lies more in this vein.
              Further support for the conclusion that the trial standard discussed in
Phornsavanh does not constitute a “new rule” is that we could easily rewrite the
Whisenhunt decision without directly referring to Phornsavanh. The problem with the
court’s statements in Whisenhunt is that they are ambiguous as to why the court denied
the motion for a new trial. The trial judge stated that, in his personal assessment, the
evidence was “insufficient.” But “insufficient” is a confusing term to use in the context
of a motion for a new trial. Presumably, the judge did not mean legally insufficient as
he had just (properly) denied the defendant’s motion for judgment of acquittal. It is
possible the judge used “insufficient” to signal his view that, although he would have
personally voted to acquit, he did not have strong doubts as to Whisenhunt’s guilt or the
justness of the verdict. But the trial judge did not clearly say that. As a general matter,
it is rare for a trial judge to express such strong disagreement with a jury’s guilty verdict.
Our remand for clarification is primarily to ensure that the trial judge believed not only
that the jury’s verdict was not “unreasonable,” but also that it was not “unjust.”




   41
      State v. Daughtry, 18 A.3d 60, 87 (Md. App. 2011) (alterations in original) (quoting
Walker v. State, 684 A.2d 429, 434 (Md. App. 1996)).

                                           – 13 –                                        2718
        Why we conclude that the retroactivity test would be met if Phornsavanh
        did constitute a “new rule”
               In any event, even assuming that Phornsavanh does represent a new rule,
we would nevertheless conclude that this new rule is retroactive, at least with regards to
cases on direct review like Whisenhunt.
               In its petition for rehearing, the State relies on the Judd retroactivity test.
But it is not clear that Judd necessarily applies. In Charles v. State, the supreme court
adopted the direct review retroactivity standard in Griffith v. Kentucky, holding that a
new constitutional rule automatically applies retroactively to defendants whose
convictions were not final at the time the new rule was announced.42 (A case is
considered final for purposes of retroactivity “when a judgment of conviction has been
rendered, the availability of appeal exhausted, and the time for a petition for certiorari
elapsed or a petition for certiorari finally denied.”43)
               We acknowledge that Charles involved a new constitutional rule, and the
“new rule” in Phornsavanh (if it is recognized as such) does not involve a constitutional
rule. But the reasoning behind Charles and Griffith — which is grounded in due process
and equal protection and the belief that similarly situated defendants should be treated
similarly — applies equally to new non-constitutional rules as it does to constitutional
rules. Indeed, a number of federal circuits have expanded Griffith to provide for
retroactive application of new non-constitutional rules to cases on direct review.44

   42
       Charles v. State, 326 P.3d 978, 982-85 (Alaska 2014) (citing Griffith v. Kentucky, 479
U.S. 314 (1987)).
   43
        Id. (internal quotation marks omitted) (quoting Griffith, 479 U.S. at 321 n.6).
   44
       See United States v. Mauldin, 109 F.3d 1159, 1161 (6th Cir. 1997) (applying federal
statutory interpretation ruling retroactively to defendant’s case, which was on direct appeal);
United States v. Rivas, 85 F.3d 193, 195, 195 n.1 (5th Cir. 1996) (same); United States v.
                                                                                 (continued...)

                                            – 14 –                                        2718
               We have not yet had occasion to decide this issue, but it seems at least
possible that we would expand Charles in a similar manner. If we did so, Whisenhunt
would receive the benefit of Phornsavanh because his case remains on direct review.
               In any event, we need not decide this issue here, because we conclude that
Phornsavanh’s “new rule” (assuming it can be characterized as such) would also meet
the general retroactivity test set out in Judd v. State.45 This three-factor test requires the
court to evaluate: “(a) the purpose to be served by the new standards; (b) the extent of
the reliance by law enforcement authorities on the old standards; and (c) the effect on the
administration of justice of a retroactive application of the new standards.”46
               Here, the purpose to be served by the “new standard” is to ensure that trial
judges understand that they have the discretion to vacate the jury’s guilty verdict and
order a new trial in those exceptionally rare cases where, after an independent evaluation
of the evidence, the trial judge has a “real concern” that the defendant is innocent. In
other words, the purpose is to ensure that trial judges are aware of their authority under
Criminal Rule 33 and their responsibility to justice. In Rutherford v. State, the supreme
court recognized that “[w]here the purpose of the new rule is primarily related to the
integrity of the verdict, the application thereof has generally been extended to all

   44
       (...continued)
Jones, 24 F.3d 1177, 1179 (9th Cir. 1994) (citing Griffith to apply new Daubert test
retroactively to case on direct appeal); United States v. Lopez-Pena, 912 F.2d 1542, 1545 (1st
Cir. 1989) (citing Griffith to apply statutory interpretation retroactively to cases on direct
appeal). The First Circuit stated, in response to the government’s argument that Griffith
applied solely to constitutional rules of procedure, that “[w]e cannot think, however, that
criminal defendants whose cases are still pending on direct appeal should be any less entitled
to claim the protection of important substantive statutes than of rights found in the
Constitution.” Lopez-Pena, 912 F.2d at 1545.
   45
        Judd v. State, 482 P.2d 273 (Alaska 1971).
   46
        Id. at 278.

                                           – 15 –                                        2718
cases.”47 The supreme court has reiterated that point on multiple occasions, making clear
that the retroactivity analysis is largely determined by the first Judd factor in such
situations.48 The first Judd factor thus largely compels retroactive application of
Phornsavanh.
              Moreover, even if the first Judd factor did not control, the remaining two
Judd factors do not militate against retroactive application of Phornsavanh. If the State
is arguing that police and prosecutors have a reliance interest in trial judges abdicating
their responsibility under Criminal Rule 33 to independently determine whether a verdict
is unjust, we conclude that this is “not the type of reliance we want to encourage as a
matter of policy.”49
              We are also skeptical that retroactive application of Phornsavanh will have
an undue impact on the administration of justice. The number of criminal defendants
who file new trial motions based on the weight of the evidence is a small fraction of
those found guilty of criminal offenses, and it is even rarer for a trial judge to express
serious doubts about a jury’s verdict. In the vast majority of cases, therefore, we can be
confident that any misuse of the appellate standard by the trial judge was harmless. It
is only in those extremely rare cases, such as Phornsavanh and the current case, where
the trial judge has affirmatively expressed significant concern about the fairness of the
verdict but has potentially resolved those concerns solely based on the fact that the jury’s
verdict is not “plainly unreasonable,” that a remand for clarification or reconsideration
may be necessary.


   47
        Rutherford v. State, 486 P.2d 946, 952 (Alaska 1971).
   48
      See, e.g., State v. Smart, 202 P.3d 1130, 1141 (Alaska 2009); Farleigh v. Anchorage,
728 P.2d 637, 639-41 (Alaska 1986).
   49
        State v. Semancik, 99 P.3d 538, 543 (Alaska 2004).

                                          – 16 –                                       2718
                We recognize that such a remand may be complicated in cases where the
trial judge has since retired. But, in most instances, a retired judge can be brought back
to sit pro tem, as occurred in Phornsavanh. We likewise hope that the same can occur
in this case.


       Conclusion
                Based on the reasoning outlined above, we GRANT the State’s petition for
rehearing, but we DENY the State’s claims on rehearing. We therefore AFFIRM our
original decision to remand this case to the trial court for reconsideration and/or
clarification of the trial court’s ruling on Whisenhunt’s motion for a new trial based on
the weight of the evidence.




                                          – 17 –                                     2718